IF the papers in an appeal from the judgment of a justice be not filed in time, the appellee may, for that reason, have the appeal dismissed on motion; but if, without making the objection, he go to trial on the merits, the objection is waived (1).
The circumstance, that on a trial of a cause before A. B. a justice, without a jury, the justice was, with consent of parties, assisted by C. D. another justice, who sat and consulted with him on the trial, is no objection to the judgment pronounced in the cause by A. B.

 The justice’s failure to file the papers in time is not now a cause for dismissing the appeal. Stat. 1839, p. 37.